Citation Nr: 1534816	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder tendinopathy, to include whether a separate compensable rating is warranted for left shoulder nerve damage.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO granted service connection for left shoulder tendinopathy and assigned a 10 percent disability rating effective October 2, 2007, the date VA received the Veteran's claim.  She appealed with respect to the propriety of the initially assigned rating. 

The Board remanded the appeal to the RO for additional development and a VA examination in December 2012.  The VA examination requested in that remand is incomplete, and therefore the appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if further action is required on her part.

REMAND

In December 2012, the Board remanded the claim on appeal for additional development and adjudicative action.  The Board noted that a previous VA examination in August 2008 was inadequate as it failed to address any neurological findings.  A discussion of these findings was important as the Veteran's private physician had asserted that her left shoulder weakness was consistent with nerve damage likely due to a brachial plexus injury during service. See letter from C. Olsen, MD, dated March 30, 2009. 

As a result, the Board remanded the Veteran's claim to afford her a new VA examination. Specifically, the Board requested the following:

The examiner should provide an evaluation of the Veteran's left shoulder disability, including ranges of motion, imaging studies, need for support devices, additional loss of function on extended activity, and an assessment of the Veteran's occupational limitation as a result of the disability. The examiner should also comment whether the Veteran has a neurological impairment of the left shoulder and, if so, identify the current level of impairment, and comment on whether the neurological impairment is a manifestation of her service-connected left shoulder tendinopathy. (emphasis added).

Additionally, the Board asked that the RO/AMC, after completing the actions on remand, readjudicate the Veteran's claim.  The AOJ was directed to "specifically consider whether a separate compensable rating [was] warranted for left shoulder nerve damage."
The Veteran was scheduled for VA examination in March 2013 VA examination.  She failed/refused to appear. The RO then issued a supplemental statement of the case (SSOC), again denying the Veteran's claim. See Veteran's March 2013 SSOC. 

One month later, in April 2013, the Veteran requested expedited processing of her claim to the Board.  However, pursuant to an August 2014 claim, in which the Veteran asserted worsening of her left shoulder condition, the RO afforded the Veteran an additional VA examination in March 2015 that she did attend. 

The report of the March 2015 VA examination fails to address the questions raised in the previous remand and is therefore not in substantial compliance with the previous remand.  Particularly, the examiner did not sufficiently address any of the Board's specific questions regarding the Veteran's potential neurological impairment.  The Board therefore finds that remand for additional development in this regard is necessary in order to be in compliance with the Board's prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).



Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims file to an appropriate physician, preferably the one who completed the March 2015 VA examination, for an opinion concerning the Veteran's neurological impairment.  

The claims file, to include a copy of this REMAND, must be provided to the physician in conjunction with the opinion, and it is essential that the physician provide a complete rationale for the opinion. 

The opinion should address the following:

Whether the Veteran has a neurological impairment of the left shoulder and, if so, identify the nerve group involved and the current level of impairment, and comment on whether the neurological impairment is a manifestation of her service-connected left shoulder tendinopathy.  The examiner should attempt, if possible, to reconcile his/her opinion with the opinion/statement provided by Dr. Olson in March 2009.

2. After the AOJ completes all of the development requested above to the extent possible, it should again review the claim on the basis of all additional evidence associated with the claims file.  The AOJ should specifically consider whether a separate compensable rating is warranted for left shoulder nerve damage."  If the RO cannot grant the benefits sought on appeal in their entirety, then it should furnish the veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

